Case: 16-17679   Date Filed: 01/03/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17679
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 2:06-cr-00298-WKW-SRW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

REGINALD LASHAWN SAWYER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                            (January 3, 2019)



Before WILSON, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
              Case: 16-17679     Date Filed: 01/03/2019   Page: 2 of 3


      Reginald Lashawn Sawyer appeals the district court’s sua sponte

determination that he is not eligible for a sentence reduction under 18 U.S.C.

§ 3582(c)(2). Sawyer contends on appeal that: (1) he is eligible for a sentence

reduction under § 3582(c)(2) because the Sentencing Commission, through

Amendment 782, subsequently lowered the Guidelines ranges applicable to his

sentence, as calculated under U.S.S.G. § 1B1.10(c); and (2) the district court

abused its discretion by determining Sawyer would not be entitled to a sentence

reduction even if he were eligible under § 3582(c)(2). We need not address

Sawyer’s second contention because we conclude Sawyer was ineligible for relief

under § 3582(c)(2).

       A defendant may be entitled to a reduced sentence under § 3582(c)(2) if he

“has been sentenced to a term of imprisonment based on a sentencing range that

has subsequently been lowered by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2) (emphasis added). While this appeal was pending, the Supreme Court

issued its opinion in Koons v. United States, 138 S. Ct. 1783 (2018). Koons held

that sentences are not “based on” Guidelines ranges that subsequently have been

lowered by the Sentencing Commission” if “the ranges play[ed] no relevant part in

the judge’s determination of the defendant’s ultimate sentence.” Id. at 1788

(quotation and alteration omitted). Because the petitioners in Koons received

sentences “based on” mandatory minimums and substantial assistance to the


                                          2
              Case: 16-17679    Date Filed: 01/03/2019   Page: 3 of 3


Government, and not on Guidelines ranges that subsequently were lowered by the

Sentencing Commission, the petitioners did not qualify for reduced sentences

under § 3582(c)(2). Id.

      Koons is dispositive of Sawyer’s appeal. Like the petitioners in Koons,

Sawyer’s sentence was based on mandatory minimums and substantial assistance

to the Government. The Guidelines ranges for Sawyer’s drug offenses, which

subsequently have been lowered by the Sentencing Commission, “play[ed] no

relevant part in the judge’s determination of [Sawyer’s] ultimate sentence.” Id.

Consequently, Sawyer is not eligible for a reduced sentence under § 3582(c)(2).

      AFFIRMED.




                                         3